Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE

2.	This action is in reply to the amendment filed on 06/28/2022, the Telephonic Interview held on 07/22/2022, and the follow-up electronic communications with Applicant’s Representative, Nilesh Amin (Reg. No. 58,407) on  07/22/2022.

3.	The §101 rejection of claims 1-20 was previously withdrawn [See Office Action, dated 03/01/2021].

4.	Claim 7 is amended via the Examiner’s Amendment provided below.

5.	Claims 1-20 are now pending and allowed.


EXAMINER’S AMENDMENT

6.	An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.	Authorization for this Examiner’s Amendment was given by Applicants’ Representative, Mr. Nilesh Amin (Reg. No. 58,407), on 07/22/2022.

8.	The application has been amended as follows:

In the Claims:

Claim 7 is amended, whereas claims 1-6 and 8-20 shall remain as presented in the amendment filed on 06/28/2022.

Claim 7.  (Currently Amended)  A computer implemented method, comprising:
	in response to detecting via a microphone, an audio phrase that matches a survey phrase, controlling, by a device operatively coupled to a processor, a first camera to capture a first image from a first angle of a defined area comprising an audience for a survey vote;
processing, by the device, the first image to determine a survey count, wherein the survey count indicates a number of times a survey image was identified in the first image; [[and]] 
detecting a discrepancy within the survey count;
determining that the discrepancy exceeds[[ing]] a threshold; and
in response to the detecting and the determining:
executing a secondary level processing of information associated with the survey vote, wherein the first image from the first angle is compared to a second image captured from a second camera from a second angle of the defined area to identify instances of the survey image being obstructed in the first image, wherein the first angle is different from the second angle, and
adjusting the survey count based on the secondary level processing of the information

Response to Arguments

9.	Applicants submit that “Yuxin et al., Sarin et al., and Soundararajan et al., fail to disclose "an image capturing component that, in response to detecting, via a microphone, an audio phrase that matches a survey phrase, controls the first camera to capture a first image from a first angle of a defined area comprising an audience for a survey vote; an authentication component that, based on detection of a discrepancy within the survey count: in response to the discrepancy exceeding a threshold: performs a secondary level processing of information associated with the survey vote, wherein the first image from the first angle is compared to a second image captured from a second camera from a second angle of the defined area to identify instances of the survey image being obstructed in the first image, wherein the first angle is different from the second angle" as recited in claim 1.” [Applicants’ Remarks, 06/28/2022, pages 9-10].

	In response to Applicants’ argument, the Examiner agrees. Applicants’ amendments and supporting arguments with respect to the §103 rejection have been considered and deemed sufficient to overcome the §103 rejection of claims 1-20. More specifically, the Examiner finds all of the limitations of the independent claims to be integrated in a manner that is not rendered obvious over the prior art of record, including Yuxin et al. (US 2010/0207874 A1) in view of Sarin et al. (US 2013/0124207 A1) in view of Soundararajan et al. (US 2015/0189378 A1) in view of Hawkins (US 2016/0125242 A1). Reasons for allowance are provided below.

REASONS FOR ALLOWANCE

10.	Allowed Claims:  Claims 1-20 are allowed, wherein claims 1, 7, and 14 are independent and claims 2-6, 8-13, and 15-20 are dependent.

11.	Reasons for Allowance:
The present invention is directed to an image processing system for controlling multiple cameras to capture images from different angles in response to an audio phrase matching a survey phrase and automatically generating survey results from image analysis.
The closest prior art references of record, Yuxin et al. (US 2010/0207874 A1), Sarin et al. (US 2013/0124207 A1), Soundararajan et al. (US 2015/0189378 A1), and Hawkins (US 2016/0125242 A1), are directed to a system/method for detecting collaborative gestures of an audience using vision-based technologies, to an image capture device to capture one or more digital images based on audio input, to a method/apparatus for counting people in an audience based on image analysis, and to a method/system/apparatus for capturing an image of audience members during a vote, respectively. With respect to independent claims 1/7/14 Yuxin et al., Sarin et al., Soundararajan et al., and Hawkins collectively teach features for a first camera (See, e.g., Yuxin et al., paragraphs 0012, 0029); a memory that stores computer executable components (See, e.g., Yuxin et al., paragraphs 0015); and a processor that executes the computer executable components stored in the memory (See, e.g., Yuxin et al., paragraphs 0015), wherein the computer executable components comprise: an image capturing component that, in response to detecting, via a microphone, an audio phrase that matches a survey phrase, controls the first camera (See, e.g., Sarin et al., paragraphs 0030, 0038, 0042, 0043, 0058); controls the first camera to capture a first image from a first angle of a survey vote (See, e.g., Hawkins, paragraphs 0022, 0034, 0077, 0090); and an image processing component that processes the first image to determine a survey count (See, e.g., Yuxin et al., paragraphs 0020, 0021, 0033, 0041)  [See Non-Final Rejection mailed 03/28/2022 for detailed prior art citations corresponding to the above-noted subject matter].
	However, with respect to independent claim 1, Yuxin et al., Sarin et al., Soundararajan et al., and Hawkins, and the other prior art of record does not teach an authentication component that, based on detection of a discrepancy within the survey count: in response to the discrepancy exceeding a threshold: performs a secondary level processing of information associated with the survey vote, wherein the first image from the first angle is compared to a second image captured from a second camera from a second angle of the defined area to identify instances of the survey image being obstructed in the first image, wherein the first angle is different from the second angle, and adjusts the survey count based on the secondary level processing of the information; and in response to the discrepancy not exceeding the threshold, ignoring the discrepancy, as recited and arranged in combination with the other limitations of independent claim 1 and as similarly encompassed by independent claims 7 and 14. The prior art of record neither teaches nor suggests all particulars of the limitations as recited in independent claims 1, 7, and 14. While individual features may be known per se, there is no teaching or suggestion absent Applicant’s own disclosure to combine these features other than with impermissible hindsight. Accordingly claims 1-20 are allowable over the prior art.
With respect to withdrawal of the §101 rejection, the §101 rejection is withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), under Step 2A Prong Two, the claims have been determined to recite additional elements that integrate the abstract idea into a practical application. In particular, when evaluated under Step 2A Prong Two, the additional elements of a first camera, a memory that stores computer executable components, a processor that executes the computer executable components stored in the memory, an image capturing component, a microphone, an image processing component, an authentication component, and a second camera, and performing the in response to detecting, via a microphone, an audio phrase that matches a survey phrase, controls the first camera to capture a first image from a first angle of a defined area comprising an audience for a survey vote; processing the first image to determine a survey count, wherein the survey count indicates a number of times a survey image was identified in the first image; and based on detection of a discrepancy within the survey count: in response to the discrepancy exceeding a threshold: performing a secondary level processing of information associated with the survey vote, wherein the first image from the first angle is compared to a second image captured from a second camera from a second angle of the defined area to identify instances of the survey image being obstructed in the first image, wherein the first angle is different from the second angle, and adjusting the survey count based on the secondary level processing of the information; and in response to the discrepancy not exceeding the threshold, ignoring the discrepancy steps based thereon, as recited and arranged with the other limitations required by independent claim 1, and as similarly encompassed by independent claims 7/14, serve to integrate the abstract idea into a practical application by applying the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims are not “directed to” the abstract idea itself.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Pacor et al., Pub. No.: US 2014/0150032 A1 – describes utilizing smart gestures to control cameras.  
B.	A. B. Chan and N. Vasconcelos, "Counting People With Low-Level Features and Bayesian Regression," in IEEE Transactions on Image Processing, vol. 21, no. 4, pp. 2160-2177, April 2012, doi: 10.1109/TIP.2011.2172800 – describes an approach to the problem of estimating the size of inhomogeneous crowd.
C.	S. H.Y., G. Shivakumar and H. S. Mohana, "Crowd Behavior Analysis: A Survey," 2017 International Conference on Recent Advances in Electronics and Communication Technology (ICRAECT), 2017, pp. 169-178, doi: 10.1109/ICRAECT.2017.66 – describes crowd density estimation using computer vison technologies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683